Title: To James Madison from Thomas Jefferson, 18 September 1807
From: Jefferson, Thomas
To: Madison, James



Monticello. Sep. 18. 07.

I returned here yesterday afternoon & found, as I might expect an immense mass of business.  With the papers recieved from you I inclose you some others which will need no explanation.  I am desired by the Secy. of the navy to say what must be the conduct of Com. Rogers at New-York on the late or any similar entry of that harbor by British armed vessels.  I refer him to the orders to Decatur as to what he was to do if the Vessels in the Chesapeake 1.  remain quiet in the bay.  2.  come to Hampton road.  3.  enter Eliz. river, and recommend an application of the same rules to N. Y. accomodated to the localities of the place.  Should the Brit. govmt. give us reparation of the past, & security for the future, yet the continuance of their vessels in our harbors in defiance constitutes a new injury, which will not be included in any settlement with our ministers, & will furnish good ground for declaring their future exclusion from our waters, in addition with the other reasonable ground before existing.  Our Indian affairs in the N. W. on the Missouri, & at Natchitoches wear a very unpleasant aspect.  As to the first all I think is done which is necessary.  But for this & other causes, I am anxious to be again assembled.  I have a letter from Connecticut.  The prosecution there will be dismissed this term on the ground that the case is not cognisable by the courts of the US.  Perhaps you can intimate this where it will give tranquility.  Affectionate salutations.

Th: Jefferson


The commission to the Secretary of Orleans having another mistake, Robinson instead of Robertson, has been returned to me for correction.  I have corrected it: but it will be necessary the record should also be set to rights.

